BERANEK, Judge.
Appellant, Stevens, was held in contempt. He was also ordered to pay $3,000 toward the attorneys’ fees of the opposing parties as a sanction for his admitted conduct which the trial court found to be in direct violation of a prior judgment in the case. We reverse the finding of contempt in that appellant was not given appropriate notice of the court’s intention or the adverse parties’ desire to hold him in contempt. We remand this matter to the trial court with leave to any party or the court to proceed against appellant for contempt if so desired. This reversal is based solely on procedural errors and is not an indication that appellant’s conduct was not contemptous. The appellant has not raised or argued the separate imposition of the $3,000 sanction regarding attorneys’ fees and same is thus affirmed.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
DOWNEY and HERSEY, JJ., concur.